Exhibit 10.2

Schedule 2.1 to the Deferred Compensation and Benefits Trust Agreement

Benefit Plans and Other Arrangements Subject to Trust

(1) Sunoco, Inc. Executive Retirement Plan (“SERP”);

(2) Sunoco, Inc. Deferred Compensation Plan;

(3) Sunoco, Inc. Pension Restoration Plan;

(4) Sunoco, Inc. Savings Restoration Plan;

(5) Sunoco, Inc. Special Executive Severance Plan;

(6) Sunoco, Inc. Executive Involuntary Deferred Compensation Plan;

(7) The funding of the Sunoco, Inc. Special Employee Severance Plan necessary to
provide benefits in accordance with the terms of such Plan to only those
employees then in grades 11 through 13.

(8) The entire funding for all the Indemnification Agreements with the
executives set forth below shall be Five Million Dollars ($5,000,000) in the
aggregate:

 

(1)    Anne-Marie Ainsworth    (18)    Joseph P. Krott (2)    Elizabeth G.
Bilotta    (19)    Michael S. Kuritzkes k (3)    Vincent J. Brigandi, Jr.   
(20)    Brian P. MacDonald (4)    Michael J. Colavita j    (21)    Joel H.
Maness b (5)    Robert N. Deitz    (22)    Christopher J. Minnich n (6)   
Terence P. Delaney i    (23)    Ann C. Mulé q (7)    Michael H. R. Dingus a   
(24)    Paul A. Mulholland f (8)    John G. Drosdick c    (25)    Rolf D. Naku g
(9)    Lynn L. Elsenhans    (26)    Marie A. Natoli (10)    Bruce G. Fischer o
   (27)    Robert W. Owens (11)    Stacy L. Fox    (28)    Bruce D. Rubin l (12)
   Peter J. Gvazdauskas m    (29)    Thomas J. Scargle (13)    Marilyn Heffley
   (30)    Michael J. Thomson (14)    Frederick A. Henderson    (31)    Charles
K. Valutas d (15)    Michael J. Hennigan h    (32)    Charmian Uy (16)    Thomas
W. Hofmann e    (33)    Dennis Zeleny (17)    Vincent J. Kelley p      

 

NOTES:

a. Mr. Dingus retired as a Senior Vice President of Sunoco, Inc., effective
June 1, 2008.

b. Mr. Maness stepped down as an Executive Vice President of Sunoco, Inc.,
effective July 9, 2007. He continued on a part-time basis as Strategic Advisor
on refining and supply issues reporting directly to the Company’s President,
until his retirement from the Company, effective January 1, 2008.



--------------------------------------------------------------------------------

c. Mr. Drosdick retired as Chief Executive Officer and President of Sunoco,
Inc., effective August 8, 2008.

d. Mr. Valutas retired as a Senior Vice President of Sunoco, Inc., effective
September 1, 2008.

e. Mr. Hofmann retired as Chief Financial Officer and Senior Vice President of
Sunoco, Inc., effective December 1, 2008.

f. Mr. Mulholland retired as Treasurer of Sunoco, Inc., effective December 1,
2008.

g. Mr. Naku ceased being a Senior Vice President of Sunoco, Inc., effective
December 1, 2008.

h. Mr. Hennigan stepped down as a Senior Vice President of Sunoco, Inc.,
effective May 15, 2009, at which time he accepted an executive officer position
with a Sunoco, Inc. subsidiary.

i. Mr. Delaney ceased being Interim Chief Financial Officer of Sunoco, Inc.,
effective August 31, 2009.

j. Mr. Colavita ceased being Treasurer of Sunoco, Inc., effective December 3,
2009.

k. Mr. Kuritzkes ceased being Senior Vice President and General Counsel of
Sunoco, Inc., effective March 1, 2010.

l. Mr. Rubin ceased being a Senior Vice President, Sunoco Chemicals of Sunoco,
Inc., effective March 31, 2010.

m. Mr. Gvazdauskas stepped down as Manager, Corporate Finance, of Sunoco, Inc.,
effective March 22, 2010, at which time he accepted an executive officer
position with a Sunoco, Inc. subsidiary.

n. Mr. Minnich ceased being Vice President, Compensation & Benefits, of Sunoco,
Inc., effective June 30, 2010.

o. Mr. Fischer retired from Sunoco, Inc., effective December 1, 2010.

p. Mr. Kelley retired from Sunoco, Inc., effective January 21, 2011.

q. Ms. Mulé retired from Sunoco, Inc. effective March 31, 2011.